     Case 19-31483-ABA            Doc 5     Filed 11/14/19 Entered 11/15/19 10:30:17                 Desc OSC
                                          File Documents Page 1 of 2
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−31483−ABA
                                         Chapter: 11
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Edward J. Hovatter                                       Kimberly Macaluso Hovatter
   dba Hovatter Law                                         9 E. Aberdeen Road
   9 E. Aberdeen Road                                       Ocean City, NJ 08226
   Ocean City, NJ 08226
Social Security No.:
   xxx−xx−4778                                              xxx−xx−5144
Employer's Tax I.D. No.:
   82−3787255

                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on November 14, 2019 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

         Missing Documents: Summary of Assets/Liabilities and Stat Info − Individuals, Declaration About An
Individuals Schedule, Statement of Financial Affairs For Individuals, Atty Disclosure Statement, Statement of Your
Current Monthly Income(122B), 20 Largest Unsecured Creditors, List of All Creditors, PDF of List of Creditors,
Schedules A/B,C,D,E/F,G,H,I,J,

     It is hereby ORDERED that:

     The debtor or debtor's attorney must appear at a hearing before the Honorable Andrew B. Altenburg Jr. on:

    Date: December 10, 2019
    Time: 10:30 AM
    Location: Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden,
NJ 08101−2067


     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
     Case 19-31483-ABA     Doc 5     Filed 11/14/19 Entered 11/15/19 10:30:17   Desc OSC
                                   File Documents Page 2 of 2
Dated: November 15, 2019
JAN: bed

                                            Andrew B. Altenburg Jr.
                                            United States Bankruptcy Judge
